DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with GASPARE RANDAZZO on 1/19/2021.

The application has been amended as follows: 

1. (currently amended) A computer-implemented method for metagenomic pattern classification, comprising: 
pre-processing, by a processor, a taxonomy tree built to be associated with a genome database to extract taxonomy related information therefrom from which a plurality of right maximal patterns are derived, the genome database comprising a plurality of genome sequences each of which being read without a fixed length requirement during a-preprocessing of the taxonomy tree; 
wherein the pre-processing further comprises: 
building, by the processor, a suffix tree on the genome database; and 
annotating, by the processor, nodes in the suffix tree, using the plurality of right maximal patterns as annotations, such that each of the plurality of right maximal patterns in the suffix tree points to a respective one of a plurality of nodes in the taxonomy tree and such that a leaf node in the taxonomy tree represents a respective sample organism, the annotations configured to function as classifications for the plurality of genome sequences, wherein the suffix tree is built and the nodes in the suffix tree are annotated as part of a pre-processing of the taxonomy tree.


pre-processing, by a processor, a taxonomy tree built to be associated with a genome database to extract taxonomy related information therefrom from which a plurality of right maximal patterns are derived, the genome database comprising a plurality of genome sequences each of which being read without a fixed length requirement during a-preprocessing of the taxonomy tree; 
wherein the pre-processing further comprises: 
building, by the processor, a suffix tree on the genome database; and 
annotating, by the processor, nodes in the suffix tree, using the plurality of right maximal patterns, such that each of the plurality of right maximal patterns in the suffix tree points to a respective one of a plurality of nodes in the taxonomy tree and such that a leaf node in the taxonomy tree represents a respective sample organism, the annotations configured to function as classifications for the plurality of genome sequences, wherein the suffix tree is built and the nodes in the suffix tree are annotated as part of a pre-processing of the taxonomy tree.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 16, and 20 is the inclusion of limitation(s) “pre-processing, by a processor, a taxonomy tree built to be associated with a genome database to extract taxonomy related information therefrom from which a plurality of right maximal patterns are derived, the genome database comprising a plurality of genome sequences each of which being read without a fixed length requirement during a-preprocessing of the taxonomy tree; and annotating, by the processor, nodes in the suffix tree, using the plurality of right maximal patterns as annotations, such that each of the plurality of right maximal patterns in the suffix tree points to a respective one of a plurality of nodes in the taxonomy tree and such that a leaf node in the taxonomy tree represents a respective sample organism, the annotations configured to function as classifications for the plurality of genome sequences, wherein the suffix tree is built and the nodes in the suffix tree are annotated as part of a pre-processing of the taxonomy tree”, which is not found in the cited prior art.  The closest possible prior art in this case is Wood et al. (“Kraken: Ultrafast Metagenomic sequence classification using exact alignments”), which teaches a database that contains records consisting of a k-mer and the LCA of all organisms whose genomes contain that k-mer. Sequences that have no k-mers in the database are left unclassified by Kraken.  Each node in the classification tree is weighted with the number of k-mers in K(S) that mapped to the taxon associated with that node.
As to claims 2-15 and 17-19, these claims depend from claims 1 and 16 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161